                Case 17-11790             Doc        Filed 09/14/20          Entered 09/14/20 17:43:15           Desc Main
 Fill in this information to identify the case:
                                                         Document            Page 1 of 4
 Debtor 1
                       Anthony Bartuch

 Debtor 2
 (Spouse, if filing)   Erika Bartuch

 United States Bankruptcy Court for the: Northern   District of            Illinois
                                                                           (State)
 Case number           17-11790




Form 4100R
Response to Notice of Final Cure Payment                                                                                              10/15

According to Bankruptcy Rule 3002.1(g), the creditor responds to the trustee’s notice of final cure payment.


 Part 1:       Mortgage Information
                                                                                                   Court claim no. (if known):
 Name of Creditor:          Freedom Mortgage Corporation                                           6

 Last 4 digits of any number you use to identify the debtor’s account: XXXXXX2521

 Property address:                       18W070 Standish Lane
                                         Number        Street



                                         Villa Park, IL 60181
                                         City               State         ZIP Code

 Part 2:       Pre-petition Default Payments
 Check one:
  Creditor agrees that the debtor(s) have paid in full the amount required to cure the pre-petition default
   on the creditor’s claim
  Creditor disagrees that the debtor(s) have paid in full the amount required to cure the pre-petition
   default on the creditor’s claim. Creditor asserts that the total pre-petition amount remaining unpaid
                                                                                                                                    $ ________
   as of the date of this response is:

 Part 3:       Post-petition Mortgage Payment
 Check one:
   Creditor states that the debtor(s) are current with all post-petition payments consistent with § 1322(b)(5)
  of the Bankruptcy Code, including all fees, charges, expenses, escrow, and costs.

     The next post-petition payment from the debtor(s) is due on:                10/01/2020
                                                                                MM/DD/YYYY

  Creditor states that the debtor(s) are not current on all post-petition payments consistent with § 1322(b)(5)
     of the Bankruptcy Code, including all fees, charges, expenses, escrow, and costs.

     Creditor asserts that the total amount remaining unpaid as of the date of this response is:
     a. Total post-petition payments due:                                                                        (a)   $                0.00
     b.     Total fees, charges, expenses, escrow, and costs outstanding                                       +(b) $               1,400.00
            Suspense                                                                                                                (751.18)
     c.     Total. Add lines a and b                                                                             (c)   $              648.82
     Creditor asserts that the debtor(s) are contractually
     Obligated for the post-petition payment(s) that first became
     Due on:
     The fees are from a PPFN filed on 7/28/2017.                                     MM/DD/YYYY




 Form 4100R                                     Response to Notice of Final Cure Payment                                   page 1
              Case 17-11790                Doc           Filed 09/14/20           Entered 09/14/20 17:43:15                           Desc Main
                                                             Document             Page 2 of 4
   Debtor 1           Anthony Bartuch                                                                          Case number 17-11790
                      First Name Middle Name        Last Name


Part 4:       Itemized Payment History


If the creditor disagrees in Part 2 that the pre-petition arrearage has been paid in full or states in Part 3 that the
debtor(s) are not current with all post-petition payments, including all fees, charges, expenses, escrow, and costs,
the creditor must attach an itemized payment history disclosing the following amounts from the date of the
bankruptcy filing through the date of this response:
     all payments received;
     all fees, costs, escrow, and expenses assessed to the mortgage; and
     all amounts the creditor contends remain unpaid.




Part 5:       Sign Here


The person completing this response must sign it. The response must be filed as a supplement to the creditor’s
proof of claim.

Check the appropriate box:
 I am the creditor
 I am the creditor’s authorized agent

I declare under penalty of perjury that the information provided in this response is true and correct
to the best of my knowledge, information, and reasonable belief.

Sign and print your name and your title, if any, and state your address and telephone number if different
from the notice address listed on the proof of claim to which this response applies.



                      /s/Kinnera Bhoopal                                                                    Date    9/14/2020
                      Signature


Print                 Kinnera Bhoopal                                                                       Title   Attorney for the Creditor
                      First Name           Middle Name          Last Name



Company               McCalla Raymer Leibert Pierce, LLC


If different from the notice address listed on the proof of claim to which this response applies:




Address               1 N. Dearborn Suite 1200
                      Number               Street



                      Chicago, IL 60602
                      City               State             Zip Code


   Contact phone      (312) 348-9088 X5172                                                          Email      Kinnera.Bhoopal@mccalla.com




Form 4100R                                       Response to Notice of Final Cure Payment                                                page 2
             Case 17-11790      Doc     Filed 09/14/20        Entered 09/14/20 17:43:15     Desc Main
                                            Document          Page 3 of 4

                                                                Bankruptcy Case No.:   17-11790
In Re:       Anthony Bartuch                                    Chapter:               13
             Erika Bartuch                                      Judge:                 Honorable Janet S. Baer

                                            CERTIFICATE OF SERVICE

    I, Kinnera Bhoopal, of McCalla Raymer Leibert Pierce, LLC, 1 N. Dearborn Suite 1200, Chicago, IL
    60602, certify:

    That I am, and at all times hereinafter mentioned, was more than 18 years of age;

    That on the date below, I caused to be served a copy of the within Response to Notice of Final Cure
    Payment filed in this bankruptcy matter on the following parties at the addresses shown, by regular United
    States Mail, with proper postage affixed, unless another manner of service is expressly indicated:

Anthony Bartuch
18W070 Standish Lane
Villa Park, IL 60181

Erika Bartuch
18W070 Standish Lane
Villa Park, IL 60181

David H Cutler                                   (served via ECF Notification)
Cutler & Associates, Ltd.
4131 Main Street
Skokie, IL 60076

Glenn B Stearns, Trustee                         (served via ECF Notification)
801 Warrenville Road, Suite 650
Lisle, IL 60532

Patrick S Layng                                  (served via ECF Notification)
Office of the U.S. Trustee, Region 11
219 S Dearborn St
Room 873
Chicago, IL 60604

    I CERTIFY UNDER PENALTY OF PERJURY THAT THE FOREGOING IS TRUE AND
CORRECT.

Executed on:        9/14/2020         By:   /s/Kinnera Bhoopal
                       (date)               Kinnera Bhoopal, Illinois BAR NO. 6295897
                                            Attorney for the Creditor




Form 4100R                        Response to Notice of Final Cure Payment                      page 3
                  Case 17-11790                         Doc             Filed 09/14/20                   Entered 09/14/20 17:43:15                                         Desc Main
                                                                            Document                     Page 4 of 4

     Date         Post payment rcvd
                               Pre payment rcvd from TO
                                                     TTEPRINCIPAL AMT   TO INTEREST AMT   TO ESCROW AMT TO FEE    Day Susp     Actual Sus   Paid to Date      UPB       Comments       NPC
Prior to BK Sus                                                                                                                   $0.00                    $168,520.88              5/1/17 $1160.22
                                                                                                                     $0.00        $0.00                    $168,520.88              7/1/18 $1177.89
                                                                                                                     $0.00        $0.00                    $168,520.88              12/1/18 $1299.05
                                                                                                                     $0.00        $0.00                    $168,520.88              12/1/19 $1306.45
   5/5/2017          $1,201.75                          $262.88            $544.18           $353.16                $41.53       $41.53      5/1/2017      $168,258.00
   6/6/2017          $1,201.75                          $263.73            $543.33           $353.16                $41.53       $83.06      6/1/2017      $167,994.27
  7/11/2017          $1,201.75                          $264.58            $542.48           $353.16                $41.53      $124.59      7/1/2017      $167,729.69
   8/7/2017          $1,201.75                          $265.43            $541.63           $353.16                $41.53      $166.12      8/1/2017      $167,464.26
  8/18/2017                            $498.38                                               $498.38                 $0.00      $166.12                    $167,464.26 Shortage in POC
   9/8/2017          $1,201.75                          $266.29            $540.77           $353.16                $41.53      $207.65      9/1/2017      $167,197.97
  10/9/2017          $1,201.75                          $267.15            $539.91           $353.16                $41.53      $249.18     10/1/2017      $166,930.82
  11/7/2017          $1,201.75                          $268.01            $539.05           $353.16                $41.53      $290.71     11/1/2017      $166,662.81
  12/8/2017          $1,201.75                          $268.88            $538.18           $353.16                $41.53      $332.24     12/1/2017      $166,393.93
   1/9/2018          $1,201.75                          $269.75            $537.31           $353.16                $41.53      $373.77      1/1/2018      $166,124.18
   2/7/2018          $1,201.75                          $270.62            $536.44           $353.16                $41.53      $415.30      2/1/2018      $165,853.56
   3/5/2018          $1,201.75                                                                                    $1,201.75    $1,617.05                   $165,853.56
   3/8/2018                                             $271.49            $535.57           $353.16             ($1,160.22)    $456.83      3/1/2018      $165,582.07
   4/6/2018          $1,201.75                          $272.37            $534.69           $353.16                $41.53      $498.36      4/1/2018      $165,309.70
   5/8/2018          $1,201.75                          $273.25            $533.81           $353.16                $41.53      $539.89      5/1/2018      $165,036.45
   6/5/2018          $1,201.75                          $274.13            $532.93           $353.16                $41.53      $581.42      6/1/2018      $164,762.32
  7/10/2018          $1,201.75                          $275.02            $532.04           $370.83                $23.86      $605.28      7/1/2018      $164,487.30
   8/7/2018          $1,201.75                          $275.90            $531.16           $370.83                $23.86      $629.14      8/1/2018      $164,211.40
   9/5/2018          $1,201.75                                                                                    $1,201.75    $1,830.89                   $164,211.40
   9/6/2018                                             $276.79            $530.27           $370.83             ($1,177.89)    $653.00      9/1/2018      $163,934.61
  10/2/2018          $1,201.75                                                                                    $1,201.75    $1,854.75                   $163,934.61
  10/3/2018                                             $277.69            $529.37           $370.83             ($1,177.89)    $676.86     10/1/2018      $163,656.92
  11/2/2018          $1,201.75                                                                                    $1,201.75    $1,878.61                   $163,656.92
  11/5/2018                                             $278.58            $528.48           $370.83             ($1,177.89)    $700.72     11/1/2018      $163,378.34
 11/23/2018           $957.97                                                                $957.97                 $0.00      $700.72                    $163,378.34 Shortage paid Pmts $1219.22
  12/4/2018          $1,220.00                                                                                    $1,220.00    $1,920.72                   $163,378.34
  12/6/2018                                             $279.48            $527.58           $412.16             ($1,219.22)    $701.50     12/1/2018      $163,098.86
   1/3/2019          $1,220.00                                                                                    $1,220.00    $1,921.50                   $163,098.86
  1/11/2019                                             $280.39            $526.67           $412.16             ($1,219.22)    $702.28      1/1/2019      $162,818.47
   2/4/2019          $1,220.00                                                                                    $1,220.00    $1,922.28                   $162,818.47
   2/5/2019                                             $281.29            $525.77           $412.16             ($1,219.22)    $703.06      2/1/2019      $162,537.18
   3/4/2019          $1,220.00                                                                                    $1,220.00    $1,923.06                   $162,537.18
   3/7/2019                                             $282.20            $524.86           $412.16             ($1,219.22)    $703.84      3/1/2019      $162,254.98
   4/2/2019          $1,220.00                                                                                    $1,220.00    $1,923.84                   $162,254.98
   4/5/2019                                             $283.11            $523.95           $412.16             ($1,219.22)    $704.62      4/1/2019      $161,971.87
   5/2/2019          $1,220.00                                                                                    $1,220.00    $1,924.62                   $161,971.87
   5/3/2019                                             $284.03            $523.03           $412.16             ($1,219.22)    $705.40      5/1/2019      $161,687.84
   6/4/2019          $1,220.00                                                                                    $1,220.00    $1,925.40                   $161,687.84
   6/5/2019                                             $284.94            $522.12           $412.16             ($1,219.22)    $706.18      6/1/2019      $161,402.90
   7/2/2019          $1,220.00                                                                                    $1,220.00    $1,926.18                   $161,402.90
   7/3/2019                                             $285.86            $521.20           $412.16             ($1,219.22)    $706.96      7/1/2019      $161,117.04
   8/2/2019          $1,220.00                                                                                    $1,220.00    $1,926.96                   $161,117.04
   8/5/2019                                             $286.79            $520.27           $412.16             ($1,219.22)    $707.74      8/1/2019      $160,830.25
   9/4/2019          $1,220.00                                                                                    $1,220.00    $1,927.74                   $160,830.25
   9/5/2019                                             $287.71            $519.35           $412.16             ($1,219.22)    $708.52      9/1/2019      $160,542.54
  10/2/2019          $1,220.00                                                                                    $1,220.00    $1,928.52                   $160,542.54
  10/3/2019                                             $288.64            $518.42           $412.16             ($1,219.22)    $709.30     10/1/2019      $160,253.90
  11/4/2019          $1,220.00                                                                                    $1,220.00    $1,929.30                   $160,253.90
  11/5/2019                                             $289.57            $517.49           $412.16             ($1,219.22)    $710.08     11/1/2019      $159,964.33
 11/14/2019           $606.81                                                                                      $606.81     $1,316.89                   $159,964.33
 11/18/2019                                             $290.51            $516.55           $499.39             ($1,306.45)     $10.44     12/1/2019      $159,673.82
  12/3/2019          $1,260.00                                                                                    $1,260.00    $1,270.44                   $159,673.82
  12/4/2019                                              $291.45           $515.61          $463.38              ($1,270.44)      $0.00      1/1/2020      $159,382.37
 12/11/2019          ($1,260.00)                        ($291.45)          ($515.61)        ($463.38)               $10.44       $10.44       (1/1/20)     $159,673.82
 12/11/2019           ($606.81)                         ($290.51)          ($516.55)        ($499.39)              $699.64      $710.08      (12/1/19)     $159,964.33
 12/11/2019            $606.81                                                              $606.81                  $0.00      $710.08                    $159,964.33 shortage paid Pmts $1255.89
 12/11/2019          $1,260.00                          $290.51            $516.55          $448.83                  $4.11      $714.19     12/1/2019      $159,673.82
   1/3/2020          $1,260.00                                                                                    $1,260.00    $1,974.19                   $159,673.82
   1/6/2020                                             $291.45            $515.61           $448.83             ($1,255.89)    $718.30      1/1/2020      $159,382.37
   2/4/2020          $1,260.00                                                                                    $1,260.00    $1,978.30                   $159,382.37
   2/6/2020                                             $292.39            $514.67           $448.83             ($1,255.89)    $722.41      2/1/2020      $159,089.98
   3/3/2020          $1,260.00                                                                                    $1,260.00    $1,982.41                   $159,089.98
   3/9/2020                                             $293.33            $513.73           $448.83             ($1,255.89)    $726.52      3/1/2020      $158,796.65
   4/2/2020          $1,260.00                                                                                    $1,260.00    $1,986.52                   $158,796.65
   4/3/2020                                             $294.28            $512.78           $448.83             ($1,255.89)    $730.63      4/1/2020      $158,502.37
   5/4/2020          $1,260.00                                                                                    $1,260.00    $1,990.63                   $158,502.37
   5/5/2020                                             $295.23            $511.83           $448.83             ($1,255.89)    $734.74      5/1/2020      $158,207.14
   6/2/2020          $1,260.00                                                                                    $1,260.00    $1,994.74                   $158,207.14
   6/3/2020                                             $296.18            $510.88           $448.83             ($1,255.89)    $738.85      6/1/2020      $157,910.96
   7/2/2020          $1,260.00                                                                                    $1,260.00    $1,998.85                   $157,910.96
   7/6/2020                                             $297.14            $509.92           $448.83             ($1,255.89)    $742.96      7/1/2020      $157,613.82
   8/3/2020          $1,260.00                                                                                    $1,260.00    $2,002.96                   $157,613.82
   8/4/2020                                             $298.10            $508.96           $448.83             ($1,255.89)    $747.07      8/1/2020      $157,315.72
   9/2/2020          $1,260.00                                                                                    $1,260.00    $2,007.07                   $157,315.72
   9/3/2020                                             $299.06            $508.00           $448.83             ($1,255.89)    $751.18      9/1/2020      $157,016.66
                                                                                                                     $0.00      $751.18                    $157,016.66
                                                                                                                     $0.00      $751.18                    $157,016.66
                                                                                                                     $0.00      $751.18                    $157,016.66
